DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election, without traverse, of Group I: claims 1-18, in the “Response to Election / Restriction Filed - 04/07/2022”, is acknowledged. Applicant’s Amendment of claims 1, 11 and 14, cancellation of claims 19-20, and submission of new claims 21-22 in “Claims - 10/03/2022” are noted.
This office action considers claims 1-18 and 21-22 pending for examination on merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (23; Fig 3A; [0035]) = (element 23; Figure No. 3A; Paragraph No. [0035]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-11, 14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over CERINI; Fabrizio et al. (US  20190327562 A1; hereinafter Cerini) in view of Bhaskaran; Harish et al. (US 20100090565 A1; hereinafter Bhaskaran).
1. Cerini teaches a microelectromechanical membrane transducer ([0118]), comprising (see the entire document; Figs 3-17, specifically, Figs 16-17 (without projections), 3-3A (without beams); [0105-0106]+, and as cited below; please note that for clarity [0100] the description of the labels may refer back to 3A-3B): 

    PNG
    media_image1.png
    279
    838
    media_image1.png
    Greyscale

Cerini Figure 3A (to be read [0100])          Figure 16 (to be read [0105-6])
a supporting structure (1222/(22) Fig 17/Fig 3A);
a cavity (1223/(23; [0035])) in the supporting structure;
a membrane (1232/(32; [0038])) coupled to the supporting structure and covering a portion of the cavity;
a (see below cantilever) damper (30A; [0037]) coupled to the supporting structure around a perimeter (peripherally) of the membrane (1232/(32) and extending in a first direction towards a center of the membrane (1232/(32) and at a distance in a second direction from the membrane (1232/(32); and
a damper piezoelectric actuator (50; [0050]: piezoelectric sensing elements) on the (see below for “cantilever”) damper.
As indicated above, Cerini does not expressly disclose cantilever.  
However, in the analogous art, Bhaskaran teaches a micro-electro-mechanical device including a piezoelectric actuator ([0003]), wherein (Fig 1; [0040]) a bar 50 is mechanically coupled to the piezoelectric actuator 30 forming a cantilever and through stud 60 forms a transfer member mechanically coupling the second side and second electrode 36 of the piezoelectric actuator 30 to the mobile membrane 40.

    PNG
    media_image2.png
    241
    447
    media_image2.png
    Greyscale

Bhaskaran Figure 1
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cerini’s frame 50 by incorporating Bhaskaran’s cantilever bar 50 coupled below Cerini’s 30, and thereby, the combination of (Cerini and Bhaskaran)’s transducer will have cantilever damper, since this inclusion, at least, will mechanically coupling the second side and second electrode of the piezoelectric actuator to the mobile membrane (Bhaskaran [0040]) and control the movable membrane.
2. The combination of (Cerini and Bhaskaran) as applied to the transducer according to claim 1, further teaches, wherein the damper piezoelectric actuator (Cerini 50) extends along an inner perimetral edge of the cantilever damper (in view of Bhaskaran 50).
3. The combination of (Cerini and Bhaskaran) as applied to the transducer according to claim 2, further teaches, wherein the damper piezoelectric actuator (Cerini 50) is continuous along an entire perimeter of the inner perimetral edge of the cantilever damper (Cerini 30A in view of Bhaskaran).
4. The combination of (Cerini and Bhaskaran) as applied to the transducer according to claim 2, further teaches, wherein the damper piezoelectric actuator (Cerini 50) comprises a plurality of distinct regions (36,56; Fig 3A) of piezoelectric material, each arranged along a respective portion of a perimeter of the inner perimetral edge of the cantilever damper (Cerini 30A in view of Bhaskaran).
5. The combination of (Cerini and Bhaskaran) as applied to the transducer according to claim 1, further teaches, wherein the cantilever damper (Cerini 30A in view of Bhaskaran) comprises a bracket (31; [0041, 0045]) fixed to the supporting structure along a perimeter of the membrane and wherein the damper piezoelectric actuator (22) is set on a face of the bracket (31).
6. The combination of (Cerini and Bhaskaran) as applied to the transducer according to claim 5, further teaches, wherein the cantilever damper (Cerini 30A in view of Bhaskaran) comprises a stopper element (60) extending from an inner edge of the bracket toward the membrane and wherein the damper piezoelectric actuator (50) is set on a face of the bracket opposite to the membrane (1232/(32; [0038])).
7. The combination of (Cerini and Bhaskaran) as applied to the transducer according to claim 5, further teaches, wherein the cantilever damper (Cerini 30A in view of Bhaskaran) comprises an anchorage region (31; []) joined to the supporting structure by an adhesion layer around the membrane and wherein the bracket protrudes from the anchorage region.
8. The combination of (Cerini and Bhaskaran) as applied to the transducer according to claim 5, further teaches, wherein the cantilever damper comprises a plurality of brackets extending from respective anchorage regions (31; [0041, 0045]) toward the membrane along respective portions of a perimeter of the membrane and wherein each bracket is provided with a respective damper piezoelectric actuator.
9. The combination of (Cerini and Bhaskaran) as applied to the transducer according to claim 1, further teaches, comprising a driving device ([0109]) configured to apply an electrical actuation signal to the damper piezoelectric actuator to bend the cantilever damper.
10. The combination of (Cerini and Bhaskaran) as applied to the transducer according to claim 4, further teaches, comprising a driving device configured to apply an electrical actuation signal (voltage; [0109]) to the damper piezoelectric actuator, wherein each portion of the damper piezoelectric actuator is independently controlled by the driving device.
11. The combination of (Cerini and Bhaskaran) as applied to the transducer according to claim 8, further teaches, comprising a driving device (voltage; [0109]) configured to apply an electrical actuation signal (voltage) to each damper piezoelectric actuator (50) independently.
14. Cerini teaches a microelectromechanical membrane transducer ([0118]), comprising (see the entire document; Figs 3-17, specifically, Figs 16-17 (without projections), 3-3A (without beams); [0105-0106]+, and as cited below; please note that for clarity [0100] the description of the labels may refer back to 3A-3B): 
a cavity (1223/(23; Fig 17/Fig 3A; [0035])) in a substrate (1222/(22));
a membrane (1232/(32; [0038])) over the cavity;
But, Cerini does not expressly disclose:
a cantilever damper over a perimeter of the membrane (1232/(32)), the cantilever damper including a first end and a second end, the first end being coupled to the substrate, the second end overlapping the cavity  and being separated from the membrane with a distance; and
a damper piezoelectric actuator on the cantilever damper.
However, in the analogous art as described in claim 1 rejection supra, Bhaskaran teaches a micro-electro-mechanical device including a piezoelectric actuator ([0003]), wherein (Fig 1; [0040]) a bar 50 is mechanically coupled to the piezoelectric actuator 30 forming a cantilever and through stud 60 forms a transfer member mechanically coupling the second side and second electrode 36 of the piezoelectric actuator 30 to the mobile membrane 40.  A first end 52 of the bar 50 is attached to the second side and the second electrode 36 of the piezoelectric actuator 30. A second end 54 of the bar 50 is mechanically coupled or attached to a stud's 60 first end 62. A second end 64 of the stud 60 is mechanically coupled or attached to a coupling point 48 of the elastic member 40. The coupling point 48 is positioned remote from the first end 42 of the elastic member and remote from a second end of the elastic member 40. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cerini’s frame 50 by incorporating Bhaskaran’s cantilever bar 50 coupled below Cerini’s 30, and thereby, the combination of (Cerini and Bhaskaran)’s transducer will have a cantilever (Bhaskaran 50) damper over a perimeter of the membrane (Cerini 1232/(32)), the cantilever damper including a first end (Bhaskaran 52) and a second end (Bhaskaran 62), the first end being coupled to the substrate (Cerini 1222/(22), the second end overlapping the cavity (1223/(23))  and being separated from the membrane with a distance, since this inclusion, at least, will mechanically coupling the second side and second electrode of the piezoelectric actuator to the mobile membrane (Bhaskaran [0040]) and control the movable membrane.
The combination of (Cerini and Bhaskaran) further teaches, a damper piezoelectric actuator (Cerini 50) on the cantilever damper (Cerini 30A in view of Bhaskaran).
21. Cerini teaches a device (1100; Fig 21; [0115]) comprising (see the entire document; Figs 3-17, specifically, Figs 16-17 (without projections), 3-3A (without beams); [0105-0106]+, and as cited below; please note that for clarity [0100] the description of the labels may refer back to 3A-3B):, comprising:
microelectromechanical membrane transducer ([0118]) having:
a support (1222/(22) Fig 17/Fig 3A);
a cavity (1223/(23; [0035])) in the support;
a membrane (1232/(32; [0038])) coupled to the support;
a (see below cantilever) damper (30A; [0037]) coupled to the support  around a perimeter (peripherally) of the membrane (1232/(32), the (see below cantilever) damper extending towards a center of the membrane from the perimeter.
As indicated above, Cerini does not expressly disclose cantilever.  
However, in the analogous art as described in claim 1 rejection supra, Bhaskaran teaches a micro-electro-mechanical device including a piezoelectric actuator ([0003]), wherein (Fig 1; [0040]) a bar 50 is mechanically coupled to the piezoelectric actuator 30 forming a cantilever and through stud 60 forms a transfer member mechanically coupling the second side and second electrode 36 of the piezoelectric actuator 30 to the mobile membrane 40.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cerini’s frame 50 by incorporating Bhaskaran’s cantilever bar 50 coupled below Cerini’s 30, and thereby, the combination of (Cerini and Bhaskaran)’s transducer will have cantilever damper, since inclusion, at least, will mechanically coupling the second side and second electrode of the piezoelectric actuator to the mobile membrane (Bhaskaran [0040]) and control the movable membrane.
22. The combination of (Cerini and Bhaskaran) as applied to device of claim 21, further teaches, comprising a damper piezoelectric actuator (Cerini 50) on the cantilever damper (Cerini 30A in view of Bhaskaran).
Claims 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over CERINI; Fabrizio et al. (US  20190327562 A1; hereinafter Cerini) in view of Bhaskaran; Harish et al. (US 20100090565 A1; hereinafter Bhaskaran), and in further view of SEGHIZZI; Luca et al. (US 20210119105 A1; hereinafter Seghizzi).
12. The combination of (Cerini and Bhaskaran) as applied to the transducer according to claim 9, does not expressly disclose, comprising a membrane piezoelectric actuator on a face of the membrane, wherein the driving device is configured to alternatively apply membrane-actuation signals to the membrane piezoelectric actuator in a transmitting mode and to receive reception signals from the membrane piezoelectric actuator in a receiving mode.
However, in the analogous art, Seghizzi teaches a transducer with improved piezoelectric arrangement, which enables advanced functions ([0001]), wherein (6A, 6B; [0093-0097]) a membrane piezoelectric actuator (4) on the membrane 22 having stacks (Fig 5A; [0078-0081]) a piezoelectric stack 65 of a transducer 66, in a way similar to what has been described with reference to FIG. 3A, the stack including: a bottom electrode 66a, a top electrode 66b, and a piezoelectric layer 66c interposed between the bottom electrode 66a and the top electrode 66b and a passivation layer 72 (for example, of dielectric or insulating material), which completely covers the piezoelectric stack 65 and the electrical-contact structures 68 and 69 ([0080]).  [0096] further discloses. in use, when an a.c. current/voltage is supplied to the top electrode 6b and the bottom electrode 6a of the transducer 6 in order to activate the piezoelectric 6c, a deflection of the membrane 22 along Z is generated.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Seghizzi membrane piezoelectric actuator (4 with stacks and functionality) on a face of Cerini’s membrane (1232/(32)), wherein the driving device is configured to alternatively apply membrane-actuation signals to the membrane piezoelectric actuator in a transmitting mode and to receive reception signals from the membrane piezoelectric actuator in a receiving mode, since this inclusion, at least, will enhance the functionality such as when an a.c. current/voltage is supplied to the top electrode 6b and the bottom electrode 6a of the transducer 6 in order to activate the piezoelectric 6c, a deflection of the membrane 22 along Z is generated (Seghizzi [0096]).
13. The combination of (Cerini, Bhaskaran and Seghizzi) as applied to the transducer according to claim 12, Seghizzi further teaches, further teaches, wherein the driving device is configured to cause oscillation (abstract, claim 1) of the membrane-actuation signal between a first membrane value and a second membrane value for a programmed number of cycles and to modify according to a ramp the damper-actuation signal between a first damper value and a second damper value so as to bring the cantilever damper gradually into contact with the membrane after the programmed number of cycles of the membrane-actuation signal has been completed.
15. The combination of (Cerini and Bhaskaran) as applied to the transducer according to claim 14, does not expressly disclose, comprising a membrane piezoelectric actuator on the membrane ((1232/(32; [0038])).
However, in the analogous art, Seghizzi teaches a transducer with improved piezoelectric arrangement, which enables advanced functions ([0001]), wherein (6A, 6B; [0093-0097]) a membrane piezoelectric actuator (4) on the membrane 22 having stacks (Fig 5A; [0078-0081]) a piezoelectric stack 65 of a transducer 66, in a way similar to what has been described with reference to FIG. 3A, the stack including: a bottom electrode 66a, a top electrode 66b, and a piezoelectric layer 66c interposed between the bottom electrode 66a and the top electrode 66b and a passivation layer 72 (for example, of dielectric or insulating material), which completely covers the piezoelectric stack 65 and the electrical-contact structures 68 and 69 ([0080]).

    PNG
    media_image3.png
    283
    654
    media_image3.png
    Greyscale

Seghizzi Fig 6A (at left)                   Fig 5A (at right top) Fig 6B (at Right bottom)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Seghizzi membrane piezoelectric actuator (4 with stacks) on Cerini’s membrane (1232/(32)), since this inclusion, at least, will enhance the functionality such as when an a.c. current/voltage is supplied to the top electrode 6b and the bottom electrode 6a of the transducer 6 in order to activate the piezoelectric 6c, a deflection of the membrane 22 along Z is generated (Seghizzi [0096]).
16. The combination of (Cerini, Bhaskaran and Seghizzi) as applied to the transducer according to claim 15, Seghizzi further teaches, wherein the membrane piezoelectric actuator (4) includes a first membrane electrode (66a), a second membrane electrode (66b) and a plate (66c) of piezoelectric material (AlN; [0097]) between the first membrane electrode and the second membrane electrode.

17. The combination of (Cerini, Bhaskaran and Seghizzi) as applied to the transducer according to claim 15, further teaches, (the transducer) further comprising a passivation layer (Seghizzi 72) over the membrane, the membrane piezoelectric actuator between the passivation layer and the membrane.
18. The combination of (Cerini, Bhaskaran and Seghizzi) as applied to the transducer according to claim 15, further teaches, wherein (Seghizzi 72; [0083]) the passivation layer includes an undoped silicate glass layer and a silicon nitride layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
October 21, 2022